EXHIBIT 10.5

executive employment contract

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into
as of July 25, 2013 (the "Effective Date") by and between Potbelly Corporation,
a Delaware corporation (hereinafter referred to as "Company"), and Matthew
Revord, an individual (hereinafter referred to as "Executive").

Statement of Purpose

WHEREAS, Executive is currently employed by Company and is party to an Executive
Employment Contract dated as of September 10, 2009 (the "Prior Agreement"); and

WHEREAS, Company desires to continue to employ Executive as its Senior Vice
President of General Counsel and Secretary from and after the Effective Date and
Executive desires to continue in employment with Company from and after the
Effective Date, subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby mutually covenanted and agreed by Company and
Executive as follows:

1.Term, Employment and Duties.

(a)Term. The "Term" of this Agreement shall commence on the Effective Date and
shall terminate on the date that Executive's employment with Company and its
affiliates terminates for any reason (the "Termination Date"). Executive shall
at all times be an at-will employee and nothing in this Agreement shall
constitute or be evidence of any agreement or understanding, express or implied,
that Executive has a right to continue to be employed by Company for any period
of time or at any specific rate of compensation.

(b)Title and Duties. Effective as of the Effective Date, Company hereby agrees
to continue to employ Executive, and Executive agrees to continue in the employ
of Company, as Company's Senior Vice President of General Counsel and Secretary.
Executive shall also have the commensurate titles and positions with such
subsidiaries of affiliates of Company as determined by Company and shall serve
in such positions without additional compensation. Executive shall have the
duties, responsibilities and authority customary for his/her position and shall
perform such other duties consistent with such position as may be assigned to
Executive, from time to time, by Company.

(c)Performance of Duties. Executive shall devote Executive’s full business time,
energy, loyalty, and ability exclusively to the business, affairs, and interests
of Company and its affiliates, and shall use Executive's best efforts and
abilities to promote the interests of Company and its affiliates and to perform
the services contemplated by this Agreement and agrees that he/she will perform
his/her duties faithfully and efficiently subject to the directions of the CEO.
Without the prior approval of Company's CEO or the executive to whom he/she
reports, Executive shall not, during the Term, directly or indirectly, render
any other employment or consulting activities or services, including as a
director, to any other person, firm, corporation, or other entity; provided,
however, that, to the extent that the following activities do not conflict with
or detract from the performance by Executive of Executive's duties, Executive
may act as a director of, and may also engage in activities involving,
charitable, educational, religious, and similar types of organizations, and
similar types of activities.

(d)Confidentiality, Non-Competition, Non-Interference and Intellectual Property.
Executive hereby acknowledges and confirms that the Executive Confidentiality
and Non-Compete Agreement previously signed by Executive and in effect on the
Effective Date shall remain in full force and effect following the Effective
Date and is hereby incorporated into and forms part of this Agreement.

2.Termination of Employment.

(a)Termination Date. Executive's Termination Date shall occur upon termination
by Company for any reason or no reason or by Executive for any reason or no
reason, including any of the following: (i) Executive's death; (ii) Executive
being disabled by reason of physical and mental infirmity or both, thereby
rendering Executive

1

--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

 

unable to satisfactorily perform Executive's duties under this Agreement (a
"Disability"), said Disability to be determined in good faith by the CEO in
consultation with no fewer than two (2) accredited physicians selected by the
CEO and reasonably approved by Executive in the event that Disability is
disputed; (iii) termination of Executive's employment by Company with or without
Cause (as defined below) or (iv) Executive's resignation with or without Good
Reason (as defined below). Executive's Termination Date shall be considered to
be on account of a "Qualifying Termination" if the Termination Date occurs due
to (1) termination by Company without Cause or (2) termination by Executive with
Good Reason.

(b)Cause. The term "Cause" as used in this Agreement shall mean [an act, action,
or series of acts or actions, or omission or series of omissions, by Executive
which constitute or result in: (i) intentional misrepresentation of material
information by Executive in Executive's relations with Company; (ii) Executive's
indictment (or its equivalent) for the commission of a crime by Executive that
constitutes a felony; (iii) commission of an act involving moral turpitude; (iv)
the material breach or material default by Executive of any of Executive's
written agreements with Company or obligations under any material provision of
this Agreement or any written policy of Company (that remains unremedied within
thirty (30) days after notice to Executive); (v) the commission of fraud or
embezzlement on the part of Executive; (vi) failure to comply with any lawful
written direction of Company's Board of Directors (the "Board") (that, if
capable of cure without damage to Company, remains unremedied within thirty (30)
days after notice to Executive); or (vii) willful action taken for the purpose
of harming Company or any of its affiliates. For purposes of clause (vii) of
this Paragraph 2(b), no act or failure to act, on the part of Executive, shall
be considered "willful" unless it is done or omitted to be done, by Executive in
bad faith and without reasonable belief that Executive's action or omission was
in the best interest of Company. An act, or failure to act, based upon written
authority given by Company shall be conclusively presumed to be done, or omitted
to be done, by Executive in good faith and in the best interest of Company.

(c)Good Reason. The term “Good Reason” as used in this Agreement means the
occurrence, without Executive’s consent, of (i) a material reduction in either
Executive’s rate of Base Salary (as defined in Paragraph 3 (a)) or Executive’s
target bonus percentage (other than across the board salary or bonus reductions
(target, actual or maximum) for management employees); (ii) any material
reduction in the position, authority, or office of Executive with respect to
Company, or in Executive’s responsibilities or duties for Company; (iii) any
action or inaction by Company that constitutes a material breach of the terms of
this Agreement; or (iv) any relocation of Executive’s principal place of work
with Company to a place more than fifty (50) miles from Company’s headquarters
at the Effective Date; provided, however, that any such occurrence under clauses
(i) – (iv) above shall constitute Good Reason only if (1) Executive provides
notice to Company within thirty (30) days after the occurrence, (2) Company
fails to cure such occurrence with within thirty (30) days after receipt of
notice from Executive, and (3) Executive terminates employment within thirty
(30) days following expiration of the cure period.

3.Compensation and Benefits During Employment.

(a)Base Salary. During the term of Executive’s employment hereunder, Company
shall pay to Executive a base salary at an annual rate of $310,000.00 (the "Base
Salary"). The Base Salary may be increased from time to time at the
recommendation of the CEO and approved by the Compensation Committee of the
Board (the "Compensation Committee").

(b)Annual Bonus. With respect to bonus years beginning prior to an initial
public offering of Company’s common stock (an “IPO”), Executive shall be
eligible for a discretionary "Annual Bonus" in accordance with Company’s annual
incentive plan for Senior Team Leaders (the “SLT Bonus Plan”) as in effect on
the Effective Date (including in accordance with established EBITDA targets) at
a target rate of 40% of his/her Base Salary. Executive’s Annual Bonus for bonus
years beginning prior to an IPO shall be paid in a single lump sum cash payment
after the end of the calendar year to which it relates and not later than June
15 following the conclusion of the calendar year to which the Annual Bonus
relates, provided, however, that if the annual audit for such calendar year has
not been issued by the Company’s outside auditors by said June 15, then payment
shall be made within thirty (30) days following the issuance of such audit, but
in no event shall payment be made later than the end of the calendar year
following the calendar year to which Annual Bonus relates. The Executive
understands that the Annual Bonus is purely discretionary, not accrued, or
earned until the payout, if any, has been approved by the Board or Compensation
Committee, and the target is not a guarantee of any particular bonus payout or
amount. For bonus years beginning on or after an IPO, the

2

--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

 

Annual Bonus amount and terms and conditions shall be determined in accordance
with incentive plan metrics to be recommended by the CEO and approved by the
Compensation Committee and shall be paid in accordance with the terms and
conditions of the bonus plan in effect for such periods. Executive understands
that the Annual Bonus is purely discretionary, not accrued, or earned until the
payout, if any, has been approved by the Board or Compensation Committee, as
applicable.

(c)Time Off. During the Term, Executive shall be entitled to vacation consistent
with Company practice and policy for executive-level employees, but not less
than five (5) weeks of vacation per year. In addition, Executive shall be
entitled to those paid holidays granted to Company employees while Executive is
employed.

(d)Executive Benefits/Perquisites. Executive shall be entitled to such other
benefits, including health insurance, dental, 401(k), and other benefits and
perquisites in such form and in such manner and at such times as Company shall
from time to time adopt and establish for its executive-level employees
generally. Executive shall be subject to eligibility and other requirements of
applicable benefit plans.

(e)Expenses. Company shall pay or reimburse Executive for all reasonable
business expenses actually incurred or paid by Executive during the Term in the
performance of Executive's duties and responsibilities under this Agreement,
subject to and in accordance with applicable expense reimbursement policies as
in effect from time to time.

(f)Equity Awards. Executive shall be entitled to annual equity grants, if any,
as determined by the Compensation Committee. All stock options that are
outstanding on the Effective Date, shall become fully vested on the Effective
Date. If Executive resigns his employment on account of retirement (which,
solely for purposes of this Paragraph 3(f), shall mean a resignation by
Executive with or without good reason after Executive has attained at least age
57 and completed at least 10 years of service with the Company and if such
termination is not for any other reason), all vested stock options that are
outstanding on the Effective Date and that continue to be outstanding on the
Termination Date shall remain exercisable in accordance with the terms of the
stock option agreement evidencing such stock option for five (5) years after the
Termination Date (or, if less, the expiration date of such stock option).
Notwithstanding the preceding sentence, if, after the Termination Date,
Executive becomes employed on a full-time basis or provides consulting services
on a full-time basis for another employer or entity (as determined in the
reasonable judgment of the Board) (the "Reemployment Date"), then the options
shall remain exercisable in accordance with the terms of the stock option
agreement evidencing such stock option until the earlier of (i) ninety (90) days
following the Reemployment Date or (i) the expiration date of the stock option
term. All other stock options outstanding on Executive's Termination Date shall
remain exercisable for ninety (90) days following the Termination Date or for
such longer or shorter period specified under the stock option agreement
evidencing such stock option but in no event after the expiration of the stock
option term. Executive shall provide written notice to the Company of any
post-Termination Date employment that could reasonably be expected to constitute
full-time employment for purposes of this Paragraph 3(f).

4.Payments and Benefits on Termination of Employment.

(a)Termination for any Reason. If Executive's Termination Date occurs for any
reason, Company shall pay or provide to Executive (i) Executive's Base Salary
for the period ending on the Termination Date; (ii) Executive's earned but
unpaid Annual Bonus for any bonus year ending prior to the bonus year during
which the Termination Date occurs; (iii) reimbursement of Executive's incurred
but unreimbursed business expenses for periods prior to Executive's Termination
Date; and (iv) any other payments or benefits to be provided to Executive by
Company pursuant to any employee benefit plans or arrangements of Company or
required by applicable law, to the extent such amounts are due from Company.
Executive will be entitled to any other benefits in accordance with the terms of
the applicable benefit plan or program. Unless Executive’s Termination Date
occurs as a result of a Qualifying Termination, all stock options outstanding on
Executive’s Termination Date shall remain exercisable for ninety (90) days
following the Termination Date or for such longer or shorter period specified
under the stock option agreement evidencing such stock option but in no event
after the expiration of the stock option term.

(b)Qualifying Termination – Non-Change in Control. If Executive's Termination
Date occurs by reason of a Qualifying Termination and if the Release
Requirements (as defined Paragraph 4(e)) are satisfied as of the

3

--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

 

sixtieth (60th) day following the Termination Date (which sixtieth (60th) day
shall be referred to as the "Payment Date"), then, in addition to the payments
and benefits to which Executive is entitled under Paragraph 4(a), Executive will
be entitled to the following payments and benefits:

(i)Company shall pay Executive a cash severance payment in a gross amount equal
to twelve (12) months of Executive's Base Salary (determined as of the
Termination Date without regard to any reduction thereof under circumstances
which constitute Good Reason) (the "Severance Payment"). Any Severance Payment
to which Executive is entitled under this Paragraph 4(b)(i) will commence on the
first regular payroll date after the Payment Date and shall continue to be paid
in substantially equal payroll by payroll period installments for a period of
twelve (12) months thereafter.

(ii)If Executive is entitled to and elects continuation coverage under Company's
group health plans pursuant to "COBRA" ("COBRA Coverage"), Company shall
continue to pay on behalf of Executive the same level of employer contribution
that is provided by Company for corresponding coverage for similarly-situated
active employees for the lesser of (1) twelve (12) months following Executive's
Termination Date or (2) the date on which COBRA Coverage terminates by its terms
(the "Post-Termination Coverage Benefit"). Company shall have no obligations
under this Paragraph 4(b)(ii) if the Post-Termination Coverage Benefit would
subject Company or any of its affiliates to tax penalties or materially increase
the cost to Company and its affiliates of providing group medical coverage to
employees generally. For the period commencing on Executive's Termination Date
and ending on the Payment Date, the COBRA Coverage shall be provided at
Executive's expense and, if the Release Requirements are satisfied on the
Payment Date, Executive shall be entitled to a lump sum payment in an amount
equal to the Post-Termination Coverage Benefit that would have been provided to
Executive for the period beginning on the Termination Date and ending on the
Payment Date, which lump sum payment shall be made on the Payment Date or the
next scheduled payroll date.

(iii)All vested stock options that are outstanding on the Effective Date and
which continue to be exercisable by their terms on the Termination Date shall
remain exercisable for five (5) years after the Termination Date (or, if less,
the expiration date of such stock option).

If the Release Requirements are not satisfied on the Payment Date, Executive
shall not be entitled to any payments or benefits under this Paragraph 4(b).

(c)Qualifying Termination – Change in Control. If Executive’s Termination Date
occurs by reason of a Qualifying Termination on or within two (2) years
following a Change in Control (as defined below), then, in addition to the
payments and benefits to which Executive is entitled under Paragraph 4(a),
Executive will be entitled to the following payments and benefits (which shall
not be subject to satisfaction of the Release Requirements):

(i)Company shall pay Executive the Severance Benefit in accordance with the
provisions of Paragraph 4(b)(i).

(ii)If Executive is entitled to and elects COBRA Coverage, Company shall provide
Executive with the Post-Termination Coverage Benefit in accordance with the
provisions of Paragraph 4(b)(ii).

(iii)Company shall pay Executive a cash payment equal to the amount of the
Annual Bonus that Executive would have received for the bonus year in which the
Termination Date occurs had his/her Termination Date not occurred, based on
actual Company performance and pro rated for the portion of the bonus year
completed prior to the Termination Date, payable at the same time as the annual
bonus is paid similarly-situated active executive employees in accordance with
the terms of the applicable bonus plan of Company.

(iv)All vested stock options that are outstanding on the Effective Date and that
continue to be exercisable by their terms on the Termination Date will remain
exercisable for five (5) years after the Termination Date (or, if less, the
expiration date of such stock option).

For purposes of this Agreement, the term “Change in Control” shall mean, (1) for
periods prior to an IPO, a “Corporate Transaction” as defined in the Potbelly
Corporation 2004 Equity Incentive Plan, as amended, and (2) for periods after

4

--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

 

an IPO, a “Change in Control” as defined in the Potbelly Corporation 2012
Long-Term Incentive Plan. In no event shall an IPO be considered a Change in
Control for purposes of this Agreement.

(d)Company Property. Upon Executive's Termination Date, Executive will promptly
return to Company all the documents and/or property of or relating to Company or
any of its affiliates within Executive's possession or control.

(e)Release Requirements. For purposes of this Agreement, the "Release
Requirements" shall be satisfied as of any date if, as of such date, Executive
(or, for purposes of Paragraph 4(f), the legal representative of Executive's
estate) has signed a form of general release and waiver satisfactory to Company
and Executive if prior to death (the "Release") and the Release has become
effective in accordance with applicable law (including that the Release has not
revoked and the revocation period applicable under applicable law has expired).

(f)Termination by Reason of Death or Disability. If Executive's Termination Date
occurs by reason of death or Disability and the Release Requirements are
satisfied (which, in the case of death shall be satisfied by the legal
representative of Executive's estate), then, in addition to the payments and
benefits to which Executive is entitled under Paragraph 4(a), Company shall pay
to Executive or the legal representative of his estate, as applicable, a cash
payment equal to the amount of the Annual Bonus that Executive would have
received for the bonus year in which the Termination Date occurs had his/her
Termination Date not occurred, based on actual Company performance and pro-rated
for the portion of the bonus year completed prior to the Termination Date,
payable at the same time as the annual bonus is paid to similarly-situated
active executive employees in accordance with the terms of the applicable bonus
plan of Company.

5.Mitigation and Set-Off. Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise. Company shall not be entitled to set off against the amounts payable
to Executive under this Agreement any amounts earned by Executive in other
employment after termination of his/her employment with Company or any amounts
which might have been earned by Executive in other employment had he/she sought
such other employment; provided, however that Company shall be entitled to set
off against the amounts payable to Executive under this Agreement any amounts
owed to Company by Executive.

6.Reimbursements. To the extent that any reimbursements under this Agreement are
taxable to Executive, such reimbursements shall be paid to Executive only if (a)
to the extent not specified herein, the expenses are incurred and reimbursable
pursuant to a reimbursement plan that provides an objectively determinable
nondiscretionary definition of the expenses that are eligible for reimbursement
and (b) the expenses are incurred during the Term. With respect to any expenses
that are reimbursable pursuant to the preceding sentence, the amount of the
expenses that are eligible for reimbursement during one calendar year may not
affect the amount of reimbursements to be provided in any subsequent calendar
year, the reimbursement of an eligible expense shall be made no later than the
last day of the calendar year following the calendar year in which the expense
was incurred, and the right to reimbursement of the expenses shall not be
subject to liquidation or exchange for any other benefit.

7.Notices. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid, or sent by facsimile
or prepaid overnight courier to the parties at the addresses set forth below (or
such other addresses as shall be specified by the parties by like notice).
Communications that are to be delivered by the U.S. mail or by overnight service
are to be delivered to the addresses set forth below:

to Company:

Potbelly Corporation

222 Merchandise Mart Plaza Suite 2300

Chicago, Illinois 60654

Attention: Chief Executive Officer

or to Executive, to Executive's home address as reflected in Company's records.

5

--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

 

Each party, by notice furnished to the other party, may modify the applicable
delivery address, except that notice of change of address shall be effective
only upon receipt.

8.Non-Waiver. No waiver by either party or any breach by the other party of any
provision hereof shall be deemed to be a waiver of any later or other breach
thereof or as a waiver of any such or other provision of this Agreement.

9.Governing Law and Choice of Forum. The construction, validity, and
enforceability of this Agreement shall be governed by the laws of the State of
Illinois, as that law applies to contracts made, and to be wholly performed, in
the State of Illinois.

10.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of Company, Executive, and Executive's personal representatives, beneficiaries,
heirs, and successors. Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Company to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that Company would be required to perform it if no such succession has taken
place.

11.Severability. If any provision of this Agreement or any part thereof be held
invalid or unenforceable, the same shall not affect or impair any other
provision of this Agreement or any part thereof, and the invalidity or
unenforceability of any provision of this Agreement shall not have any effect on
or otherwise impair or limit the other obligations of Company or Executive.

12.Counterparts. This Agreement may be executed in duplicate counterparts, each
of which shall be deemed an original hereof.

13.Disputes. Except as set forth in this Paragraph 13, any dispute, claim or
difference arising between Company and Executive (each a "Party," and jointly,
the "Parties"), including any dispute, claim or difference arising out of this
Agreement, will be settled exclusively by binding arbitration in accordance with
the rules of the Judicial Arbitration and Mediation Services, Inc. ("JAMS"). The
arbitration will be held Chicago, Illinois unless the Parties mutually agree
otherwise. Nothing contained in this Paragraph 13 will be construed to limit or
preclude a Party from bringing any action in any court of competent jurisdiction
for injunctive or other provisional relief to compel another party to comply
with its obligations under this Agreement or any other agreement between or
among the Parties during the pendency of the arbitration proceedings. Each Party
shall bear its own costs and fees of the arbitration, and the fees and expenses
of the arbitrator will be borne equally by the Parties, provided, however, if
the arbitrator determines that any Party has acted in bad faith, the arbitrator
shall have the discretion to require any one or more of the Parties to bear all
or any portion of fees and expenses of the Parties and/or the fees and expenses
of the arbitrator; provided, further that, with respect to claims that, but for
this mandatory arbitration clause, could be brought against Company under any
applicable federal or state labor or employment law ("Employment Law"), the
arbitrator shall be granted and shall be required to exercise all discretion
belonging to a court of competent jurisdiction under such Employment Law to
decide the dispute, whether such discretion relates to the provision of
discovery, the award of any remedies or penalties, or otherwise and provided
further that Company may be required to pay filing or administrative fees in the
event that requiring Executive to pay such fees would render this Paragraph 13
unenforceable under applicable law. As to claims not relating to Employment
Laws, the arbitrator shall have the authority to award any remedy or relief that
a Court of the State of Illinois could order or grant. The decision and award of
the arbitrator shall be in writing and copies thereof shall be delivered to each
Party. The decision and award of the arbitrator shall be binding on all Parties.
In rendering such decision and award, the arbitrator shall not add to, subtract
from or otherwise modify the provisions of this Agreement. Either Party to the
arbitration may seek to have the award of the arbitrator entered in any court
having jurisdiction thereof. All aspects of the arbitration shall be considered
confidential and shall not be disseminated by any Party with the exception of
the ability and opportunity to prosecute its claim or assert its defense to any
such claim. The arbitrator shall, upon request of either Party, issue all
prescriptive orders as may be required to enforce and maintain this covenant of
confidentiality during the course of the arbitration and after the conclusion of
same so that the result and underlying data, information, materials and other
evidence are forever withheld from public dissemination with the exception of
its subpoena by a court of competent jurisdiction in an unrelated proceeding
brought by a third party.

14.Assignment and Survival. This Agreement is personal to Executive and shall
not be assignable by Executive. This Agreement may be assigned by Company only
to a successor-in interest to all or substantially all of

6

--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

 

the business operations of Company or any of its affiliates. The rights and
obligations of the parties to this Agreement shall survive its termination or
expiration of this Agreement to the extent that any performance is required
under this Agreement after the termination or expiration of the Agreement.

15.No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be used against any person.

16.Indemnification. If Executive (or his/her heirs, executors or administrators)
is made a party or is threatened to be made a party to, or is involved in, any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of the fact that Executive
is or was a director or officer of Company or is or was serving at the request
of Company as a director or officer of another corporation, partnership, joint
venture, trust or other enterprise, Executive (and his/her heirs, executors or
administrators) shall be indemnified and held harmless by Company to the fullest
extent permitted by Delaware Law. To the fullest extent authorized by Delaware
Law, the right to indemnification conferred in this Paragraph 16 shall also
include the right to be paid by Company the expenses incurred in connection with
any such proceeding in advance of its final disposition upon delivery to Company
of an undertaking by or on behalf of Executive to repay such amount if it shall
ultimately be determined that Executive is not entitled to be indemnified.
Company's obligations under this Paragraph 16 shall survive the termination or
expiration of this Agreement for any reason.

17.Withholding. All payments and benefits under this Agreement are subject to
withholding of all applicable taxes.

18.Special Section 409A Rules. It is intended that this Agreement will comply
with section 409A of the Internal Revenue Code of 1986, as amended (the "Code"),
to the extent applicable, and this Agreement shall be interpreted and construed
on a basis consistent with such intent. Notwithstanding any other provision of
this Agreement to the contrary, if any payment or benefit hereunder is subject
to section 409A of the Code, and if such payment or benefit is to be paid or
provided on account of Executive's Termination Date (or other separation from
service or termination of employment):

(a)and if Executive is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the earlier of (i) the first (1st) day of the seventh
(7th) month following Executive's separation from service or (ii) termination of
employment (the "Section 409A Payment Date"), such payment or benefit shall be
delayed until the Section 409A Payment Date; and

(b)the determination as to whether Executive has had a termination of employment
(or separation from service) shall be made in accordance with the provisions of
section 409A of the Code and the guidance issued thereunder without application
of any alternative levels of reductions of bona fide services permitted
thereunder.

For purposes of section 409A of the Code, any installment payment or benefit
under this Agreement shall be treated as a separate payment. If this Paragraph
18 applies to any payment or benefit hereunder, any such payments or benefits
that would otherwise have been paid or provided to Executive between Executive's
Termination Date and the Section 409A Payment Date, shall be paid in a lump sum
on the Section 409A Payment Date.

19.Entire Agreement. This Agreement, together with Executive Confidentiality and
Non-Compete Agreement in effect on the Effective Date, constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes and cancels all prior or contemporaneous oral or written agreements
and understandings between them with respect to the subject matter hereof,
except as otherwise specifically stated in this Agreement, including the Prior
Agreement. This Agreement may not be changed or modified orally but only by an
instrument in writing signed by the parties hereto, which instrument states that
it is an amendment to this Agreement.

 

IN WITNESS WHEREOF, intending to be legally bound, Company and Executive have
executed this agreement as of the date set forth below.

 

 



7

--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

 

Dated as of July 29, 2013

 

POTBELLY CORPORATION

 

 

/s/ Aylwin Lewis

 

 

By:  Aylwin Lewis

 

 

Its:  President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

/s/ Matthew Revord

 

 

By:  Matthew Revord

 

 

Its:  Senior Vice President, General Counsel

 

 

8